Citation Nr: 1609653	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus, and if so, whether service connection may be granted. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  His decorations include the Vietnam Armed Forces (Gallantry Cross) Meritorious Unit Citation.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in January 2016.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for tinnitus was denied by a September 2008 rating decision.  The rating decision became final when the Veteran failed to file a substantive appeal following the issuance of the June 2009 statement of the case.   

2.  Evidence received since the September 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for tinnitus. 

3.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for tinnitus was denied in a September 2008 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.   

The Veteran timely appealed this denial, submitting a notice of disagreement (NOD) in January 2009.  A statement of the case was subsequently issued.  The Veteran did not file a timely substantive appeal.  As such, the September 2008 rating decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 2008 rating decision, new evidence added to the record consists of VA treatment records, private treatment records, the Veteran's January 2016 Board hearing testimony, and VA examination reports dated in May 2011 and November 2012.  Moreover, in support of his claim the Veteran submitted a May 2010 private medical opinion linking the Veteran's tinnitus to his military service.  Because this medical opinion relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, specifically an indication of a nexus to service, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

The Veteran contends that his tinnitus is due to his in-service exposure to helicopter engines, jet engines, and from loud machineries; and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The Veteran's DD Form 214 shows that his military occupational specialty was an aircraft mechanic.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and service.  

The Veteran competently and credibly testified at his Board hearing that his tinnitus began in service.  The Veteran also recalls having tinnitus after his discharge.  Further, he denied post-service occupational loud noise exposure.  Accordingly, a nexus to service is established.  

The November 2011 VA examiner opined that she could not provide a medical opinion without resort to mere speculation as the results to pure tone testing were invalid.  Therefore, she concluded that a nexus opinion cannot be rendered.   The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was not fully considered at the time of the November 2011 VA examination.  The examiner failed to address the Veteran's lay statements regarding onset of his tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds that the November 2011 VA examination report is inadequate.  

Notably, the Veteran's private treating physician submitted a medical opinion in May 2010 linking the Veteran's tinnitus to his military noise exposure.  

In conclusion, after taking into account the Veteran's in-service noise exposure, the medical opinions of record, and lay statements, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between the Veteran's tinnitus and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; to that extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's claim for service connection for bilateral hearing loss was denied because the May 2011 and November 2012 audiometric test results showed that he did not meet the threshold minimum requirements for hearing loss disability under 38 C.F.R. § 3.385.  However, a December 2015 private treatment record reveals that his bilateral hearing loss has worsened since his last VA examination in November 2012.  Accordingly, the Board finds a new examination is necessary to assess the current extent of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Finally, the most recent VA treatment records of record are dated September 2014.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, any relevant VA treatment records dated since September 2014.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no additional records are available, include documentation of the unavailability in the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral hearing loss.  He should be provided an appropriate amount of time to submit this evidence.  

3.  After the above development has been completed, schedule a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss to determine whether he now meets the criteria for a hearing loss disability for VA purposes.  The examiner should then opine whether the current right ear and left ear hearing loss disability is at least as likely as not the result of service, to include the noise exposure therein.  

In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss.  

A rationale for all opinions expressed should be set forth in the examination report.  The claims file must be reviewed in conjunction with the examination.  

4.  After the above has been completed, the AOJ should readjudicate the appeal.  If the benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


